NO. 07-12-0463-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                  OCTOBER 31, 2012

                          ______________________________


                              SAUL GALVAN, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY;

                NO. 12-400293; HONORABLE MIKE DENTON, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Following a plea of nolo contendere, Appellant, Saul Galvan, was convicted of

assault on a family member and sentenced to ten days in the Travis County Jail.

Appellant perfected this appeal and the clerk’s record has been filed. The Trial Court's

Certification of Defendant's Right of Appeal contained in the original clerk’s record filed

on September 10, 2012, was not signed by Appellant as required by Rule 25.2(d) of the
Texas Rules of Appellate Procedure. 1 Additionally, none of the options to determine

whether Appellant has a right of appeal were marked. Consequently, that certification

was defective. 2 See Dears v. State, 154 S.W.3d 610, 614 (Tex.Crim.App. 2005). A

supplemental clerk’s record was filed on October 29, 2012, containing a new Trial

Court’s Certification of Defendant’s Right of Appeal. This certification now reflects the

case is a plea-bargain case and Appellant has no right of appeal.                        However, the

certification still does not bear Appellant’s signature. Thus, it remains defective.


        Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings.        Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).               Once properly completed and executed, the

certification shall be included in a supplemental clerk's record. See TEX. R. APP. P.

34.5(a)(12). The trial court shall cause the supplemental clerk's record to be filed with

the Clerk of this Court by November 30, 2012. This order constitutes notice to all

parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the

defective certification. If a supplemental clerk's record containing a proper certification

is not filed in accordance with this order, this cause may be referred to the Court for

further action. See TEX. R. APP. P. 25.2(d).
1
 Effective September 1, 2007, Rule 25.2(d) was amended to require that a defendant sign the certification
and receive a copy which contains certain admonishments not previously required.
2
 Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. TEX. GOV=T CODE ANN. ' 73.001 (W EST 2005).
Cognizant that Rule 41.3 of the Texas Rules of Appellate Procedure requires precedent of the transferor
court to be applied, the transferee court is not expected to follow the transferor court's local rules or
otherwise supplant its own local procedures with those of the transferor court. See TEX. R. APP. P. 41.3
Notes and Comments. Consistent with the practice of this Court, we abate in order to vest the trial court
with jurisdiction to enter new orders in this cause, if necessary.
                                                         2
      It is so ordered.

                              Per Curiam

Do not publish.




                          3